Citation Nr: 1540724	
Decision Date: 09/22/15    Archive Date: 10/02/15

DOCKET NO.  10-33 249	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUE

Entitlement to a rating in excess of 20 percent for lumbar disc herniation, status post laminectomy and fusion.  


ATTORNEY FOR THE BOARD

T. Hal Smith, Counsel


INTRODUCTION

The Veteran served on active duty from February 1995 to February 2001.  

This matter is before the Board of Veterans' Appeals (Board) on appeal from rating decisions of the Roanoke, Virginia, Regional Office (RO) of the Department of Veterans Affairs (VA).  

Because the Veteran had requested a Board hearing, RO personnel telephoned him in November 2014 regarding this.  He advised the RO that he did not want a hearing.  Therefore, there is no Board hearing request pending at this time.  38 C.F.R. § 20.704(d) (2015).  

In the past, the Veteran was represented by attorney David L. Huffman, whose accreditation to practice before VA was revoked effective August 8, 2014.  In August 2015, the Board informed the Veteran of the revocation and offered him the opportunity to appoint a new representative.  Since that time, however, he has not indicated that he wished to appoint another representative.  Accordingly, he is considered to be appearing pro se.  

The Board notes that the Veteran filed separate claims for additional disabilities, to include entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU), which was denied in a March 2009 rating decision.  The Board is mindful of the United States Court of Appeals for Veterans Claims' (Court's) holding that, if the claimant or the record reasonably raises the question of whether the Veteran is unemployable due to the disability for which an increased evaluation is sought, then part and parcel to that claim for an increased rating is whether a TDIU is warranted as a result of that disability.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  In this case, however, the RO denied entitlement to TDIU in March 2009 because the Veteran failed to meet the schedular requirements provided by 38 C.F.R. § 4.16 (2015) and was not shown to be unemployable due to service-connected disabilities.  To date, the Veteran has not expressed disagreement with the decision.  Therefore, the Board finds that the issue of entitlement to TDIU is not in appellate status, and no further action is necessary at this time.  

This appeal was processed using the Veterans Benefits Management System (VBMS).  Accordingly, any future consideration of this appellant's case should take into consideration the existence of this electronic record.  In addition to the VBMS file, there is a Virtual VA paperless claims file associated with the Veteran's claim.  


FINDING OF FACT

For the entire period on appeal, the Veteran's low back has had forward flexion to greater than 30 degrees, even when considering flare-ups and repetitive use, no ankylosis, and no incapacitating episodes with a duration of at least 4 weeks during any 12 month period.  


CONCLUSION OF LAW

The criteria for a rating in excess of 20 percent for the low back disability have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.321(b)(1), 4.3, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes (DCs) 5237-5242 (2015).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified in part at 38 U.S.C.A. §§ 5103, 5103A (West 2014), and implemented at 38 C.F.R. § 3.159 (2015), amended VA's duties to notify and assist a claimant in developing the information and evidence necessary to substantiate a claim.  

First, VA has a duty under the VCAA to notify a claimant and any designated representative of the information and evidence needed to substantiate a claim.  In this regard, January 2009 and July 2009 letters to the Veteran from the RO specifically notified him of the substance of the VCAA, including the type of evidence necessary to establish entitlement to an increased rating, and of the division of responsibility between the Veteran and VA for obtaining that evidence.  Consistent with 38 U.S.C.A. § 5103(a) (West 2014) and 38 C.F.R. § 3.159(b) (2015), VA essentially satisfied the notification requirements of the VCAA by way of these letters by: (1) informing the Veteran about the information and evidence not of record that was necessary to substantiate his claim; (2) informing the Veteran about the information and evidence VA would seek to provide; (3) and informing the Veteran about the information and evidence he was expected to provide.  

The Court held that the notice requirements of 38 U.S.C.A. § 5103(a) (West 2014) and 38 C.F.R. § 3.159(b) (2015) apply to all five elements of a service connection claim, to specifically include that a disability rating and an effective date will be assigned if service connection is awarded.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  In the present appeal, the Veteran was provided with notice of this information in the 2009 letters mentioned above.  

Second, VA has made reasonable efforts to assist the Veteran in obtaining evidence necessary to substantiate his claim.  38 U.S.C.A. § 5103A (West 2014).  The information and evidence associated with the claims file consist of his service treatment records (STRs), VA medical treatment records, private post-service medical treatment records, VA examination reports, and statements from the Veteran and his representative.  There is no indication that there is any additional relevant evidence to be obtained by either VA or the Veteran.  

The Board further notes that the Veteran was accorded numerous VA medical examinations (2009, 2012, and 2014) which, as detailed below, include opinions addressing the severity of the Veteran's lumbar spine disability.  The opinions as to severity were based upon review of the claims file and examination of the Veteran.  

Hence, no further notice or assistance is required to fulfill VA's duty to assist in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

Increased Ratings - In General

Disability evaluations are determined by the application of the Schedule for Rating Disabilities, which assigns ratings based on the average impairment of earning capacity resulting from a service-connected disability.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. Part 4 (2015).  

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7 (2015).  

It is not expected that all cases will show all the findings specified; however, findings sufficiently characteristic to identify the disease and the disability therefrom and coordination of rating with impairment of function will be expected in all instances.  38 C.F.R. § 4.21 (2015).  

When an unlisted condition is encountered it will be permissible to rate under a closely related disease or injury in which not only the functions affected, but the anatomical localization and symptomatology are closely analogous.  
38 C.F.R. § 4.20 (2015).  

In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the veteran's condition.  Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  However, where an increase in the level of a service-connected disability is at issue, the primary concern is the present level of disability.  Francisco v. Brown, 7 Vet. App. 55 (1994).  

Staged ratings may be appropriate when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  See e.g. Hart v. Mansfield, 21 Vet. App. 505 (2007).  

Spine

Disabilities of the spine will be rated under the General Rating Formula for Diseases and Injuries of the Spine (General Rating Formula), unless the condition is rated as intervertebral disc syndrome (IVDS) under DC 5243.  See 38 C.F.R. § 4.71a, DCs 5235 to 5243 (2015).  

In this case, the Veteran submitted a claim for an increased rating for his low back disability in January 2008.  He has lumbar disc herniation, status post laminectomy and fusion, which is currently assigned a 20 percent rating under DC 5237.  

Under the General Rating Formula, the ratings are to be assigned with or without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease.  38 C.F.R. § 4.71a, DC 5235 (2015).  

A 20 percent rating is warranted for forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or combined range of motion of the thoracolumbar spine not greater than 120 degrees; or muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  Id.  

A 40 percent rating will be assigned for forward flexion of the thoracolumbar spine to 30 degrees or less; or favorable ankylosis of the entire thoracolumbar spine.  Id.  A higher rating of 50 or 100 percent requires unfavorable ankylosis.  Id.  

Under the General Rating Formula, any associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment, are to be evaluated separately under appropriate DCs.  Id. at Note (1).  

When evaluating musculoskeletal disabilities based on limitation of motion, a higher rating must be considered where the evidence demonstrates additional functional loss due to pain, pursuant to 38 C.F.R. §§ 4.40 and 4.45 (2015).  The codes pertaining to range of motion (ROM) do not subsume sections 4.40 and 4.45, and the rule against pyramiding does not forbid consideration of a higher rating based on greater limitation of motion due to pain on use, including use during flare-ups.  DeLuca v. Brown, 8 Vet. App. 202, 206 (1995); Mitchell v. Shinseki, 25 Vet. App. 32 (2011).  


Background and Analysis

Initially, it is noted that the Veteran is already separately service-connected for neurological manifestations of the lumbar spine disorder.  Ten percent ratings for radiculopathy of each lower extremity have been in effect from January 7, 2009.  Moreover, a ten percent rating has also been in effect for a painful lumbar spine scar since April 25, 2013.  

Prior to the appeal period, the Veteran underwent lumbar spine surgery in 2002.  Service connection for residuals, degenerative disk disease of the lumbosacral spine, status post spinal fusion, was granted upon rating decision in June 2003.  A 10 percent rating was assigned, effective September 29, 2002.  VA examination in June 2005 included ROM findings that included flexion to 60 degrees with pain at 50 degrees and muscle spasms at L4-5, extension to 35 degrees, right and left lateral flexion to 40 degrees with muscle spasms during left flexion and pain, right and left rotation to 30 degrees with pain.  Neurological examination of the lower extremities was normal.  X-ray showed posterior fusion at L4-5.  Subsequently, in a July 2005 rating decision, the 10 percent rating was increased to 20 percent, effective August 26, 2004.  

In January 2009, the Veteran filed a claim for an increased rating.  He said that in the past 11/2 years, his back had progressively worsened.  He took prescription pain medications on a daily basis just to function.  

Private records reflect back complaints in 2008 after injuring his back at work.  He returned to work after several days with restrictions as to lifting, standing, and bending.  In May 2008, he was released to full work duty.  A private examiner noted in November 2008 that the Veteran had a long history of low back pain and was status post laminectomy with subsequent fusion.  He was responding to physical therapy, but had restrictions, to include no lifting of more than 10 pounds.  There was to be no more than 5 to 10 minutes per hour of bending, stooping, or overhead working.  He was not to stand for more than 15 minutes per hour.  He was not to sit more than one hour without a 5 to 10 minute period of standing, stretching, or walking.  

When examined by VA in February 2009, it was noted that the Veteran initially did well after his 2002 surgery.  However, in April 2008, his back went out at his job where he did a lot of heavy lifting, and he was on leave of absence until the end of May 2008.  His said that his back symptoms had progressive worsened.  There was a history of decreased ROM, stiffness, spasms, and moderate and constant pain.  There were spinal flare-ups that occurred every 2 to 3 weeks.  These flare-ups lasted 1-2 days.  For alleviation, he used medications and a TENS unit.  During flare-ups, he was unable to stand or walk and did not lift objects.  The examiner noted that there were no incapacitating episodes.  The Veteran's posture and gait were normal.  The history of spinal fusion at L4-5 was noted.  On physical exam, no spams were noted, but there was bilateral guarding and pain with motion and tenderness.  There was bilateral weakness.  ROM included flexion from 0 to 65 degrees, extension from 0 to 25 degrees, and left lateral rotation from 0 to 25 degrees, and right lateral rotation from 0 to 20 degrees.  There was pain on active ROM.  There were no additional limitations with repetitive motion.  The summary included lumbar disc herniation, status post laminectomy and fusion; stable.  As for usual daily activities, there was moderate effect on chores and exercise.  There was mild effect on shopping, recreation, and traveling and no effect on feeding, dressing, toileting, and grooming.  His back symptoms precluded sports.  

In an October 2009 statement, a private physician indicated that the Veteran injured his back at work in March 2008.  Treatment had included rest, work restriction, and medications.  He was released from work in March 2008 and placed on light duty for a period of approximately 2 weeks.  In May 2008, he was again seen and released to return to work with full duty.  The physician referred to the period from March to May 2008 as a period of incapacity and stated that the Veteran qualified for an increased rating due to this 6 week period.  He also stated that the Veteran was not placed on bed rest but was placed on rest for 4 days and then significantly restricted from work duty for a subsequent 2 week period.  

Subsequently dated private records through 2012 show that the Veteran was treated for various conditions.  His history of low back pain was noted on occasion.  In May 2012, lumbar back muscle strain was noted.  

Upon VA examination in September 2012, the diagnosis was low back degeneration or lumbar or lumbosacral intervertebral disk.  The Veteran reported chronic sharp pain that was alleviated by medications such as Advil and worsened with activity such as bending and squatting.  He had pain when trying to play golf and no longer played softball or bowled.  The pain was across the back to the hips and included tingling in the feet.  He said that he had been denied jobs secondary to his back condition.  He denied any bladder, bowel, or neurological involvement.  He took numerous medications, to include nonsteroidal anti-inflammatory drugs.  There were flare-ups, but he denied incapacitating pain that required bed rest.  

ROM testing showed flexion to 60 degrees, with extension to 25 degrees.  Right lateral flexion was to 30 degrees with left lateral flexion to 25 degrees.  Right rotation was to 30 degrees and left rotation was to 25 degrees.  The combined ROM was 195 degrees.  After repetitive motion, ROM testing showed flexion to 40 degrees with extension to 25 degrees.  Right lateral flexion was to 30 degrees and left lateral flexion was to 15 degrees.  Right rotation was to 30 degrees and left rotation was to 15 degrees.  The combined ROM was 155 degrees.  There was no evidence of guarding or muscle spasm.  Questionable effort for full ROM was noted by the examiner.  Forward and lateral flexion increased during exam and post exam while dressing.  

When examined by VA in April 2014, flare-ups of the lower back were noted.  There was significant limited functional ability during a flare-up or when used repeatedly over time due to pain, weakness, and fatigability.  ROM included flexion to 90 degrees or greater.  Painful motion began at 45 degrees.  Extension was to 30 degrees with painful motion at 10 degrees.  The examiner noted that the Veteran did not have additional limitation in ROM of the thoracolumbar spine following repetitive use testing.  Functional loss included less movement than normal, pain on movement, disturbance of locomotion, and interference with sitting, standing, or weight-bearing.  There were paraspinous muscle spasms, bilaterally, at the L5 spine region.  There was abnormal gait or abnormal spinal contour due to spasms.  There was guarding.  The Veteran's back disorder precluded physically demanding labor, to include the lifting of heavy objects.  

Subsequently dated VA records reflect that attempts were made to schedule the Veteran for a magnetic resonance imaging (MRI) without success.  He failed to respond to numerous messages left for him.  

It is argued that an increased rating is warranted for the service-connected low back disorder.  Specifically, a private examiner has argued that the Veteran met the criteria for an increased rating pursuant to "incapacitating episodes" for a period of time in 2008.  As the Veteran has been diagnosed with degenerative disc disease, the IVDS formula is for consideration.  Nevertheless, it is noted that the Veteran was not actually prescribed bed rest when being treated in 2008.  The fact that the Veteran was unable to work for a period of time does not equate to incapacitating episodes for purposes of evaluation.  Moreover, since that time, he has repeatedly denied incapacitating episodes during VA examinations.  Although it has been reported that he used bed rest to alleviate his pain, there was no indication that any such bed rest was prescribed by his physician.  As such, he does not meet the definition of incapacitating episode for VA purposes.  There simply is no suggestion of incapacitating episodes, to include any bed rest, with a total duration of at least four weeks during any 12 month period (as required for the next higher rating of 40 percent).  See 38 C.F.R. § 4.71a, DC 5243, IVDS Formula & Note (1).  

As to the argument that the Veteran currently meets the criteria for a rating in excess of 20 percent based on other diagnostic criteria, it is pointed out that at no time during the appeal period does the evidence reflect limited motion or unfavorable ankylosis such that would warrant a rating in excess of 20 percent.  

Rather, the Veteran retained significant function and ROM of the low back despite his pain, and the evidence does not rise to the level of functional limitation of the lumbar spine to 30 degrees or less of forward flexion, including due to pain or other factors during flare-ups or after repetitive use, at any point.  While there is evidence of ankylosis of the Veteran's spine, unfavorable ankylosis that would warrant a rating in excess of 20 percent is not shown.  Therefore, a rating in excess of 20 percent for orthopedic manifestations of the Veteran's lumbar spine disorder is not warranted.  See 38 C.F.R. § 4.71a, DC 5237, General Rating Formula.  

All potentially applicable DCs have been considered in determining the appropriate rating for the Veteran's low back disability.  Schafrath v. Derwinski, 1 Vet. App. 589, 593 (1991).  The Veteran's symptomatology remained relatively stable throughout the appeal period, and any increases in severity were not sufficient for a higher rating; therefore, staged ratings are not warranted.  Hart v. Mansfield, 21 Vet. App. 505, 509-10 (2007).  

Referral for extraschedular consideration pursuant to 38 C.F.R. § 3.321(b)(1) (2015) is not warranted because this case does not present such an exceptional or unusual disability picture that it would be impracticable to apply the schedular standards.  See Thun v. Peake, 22 Vet. App. 111, 115-16 (2008).  Rather, the manifestations of the Veteran's back disability are fully contemplated by the schedular rating criteria.  He has complained of varying extents of pain, painful and limited motion, and radiating pain, with neurological manifestations in the legs (for which he is separately compensated).  As such, his complaints and manifestations are contemplated by the schedular rating criteria.  The rating criteria reasonably describe the Veteran's disability level and symptomatology, and the rating schedule is adequate to evaluate his disability picture.  Id.  


ORDER

Entitlement to a rating in excess of 20 percent for lumbar disc herniation, status post laminectomy and fusion, is denied.  



____________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


